Citation Nr: 1327503	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ear hearing loss, rated 0 percent and denied service connection for bilateral Achilles tendonitis.  The case was later transferred to the jurisdiction of the Los Angeles, California RO.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A.       § 7107 (pertaining specifically to hearings before the Board).

In the Veteran's February 2009 VA Form 9, substantive appeal, he requested a "BVA hearing at a local VA office before a member, or members, of the BVA."  A hearing was scheduled for July 11, 2013, which he requested be postponed.  This request was not honored and the case was inadvertently certified to the Board.  The Veteran did not at any time withdraw his hearing request and he is entitled to a hearing on appeal (38 C.F.R. § 20.700).  This request must be honored.

Accordingly, the case is REMANDED for the following:

The RO should take appropriate steps to schedule the Veteran for a personal hearing before a Member of the Board at the Los Angeles, California RO (or via videoconference if he so desires) at the next available opportunity.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

